                  Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 1 of 9
                                                                                                               FILED
                                                   05/2015)                                                     SEP 04 2019
    PRISONER'S CIVIL RIGHTS COMPLAINT (Rev.


                                     IN THE UNITED STATES DISTRICT COURT
                                    FOR THE 5àvr14 U)5TDISTRICT OF TEXAS
                                                                                                          STERN   DT
                                                                                                      CLRK, U.S. ply*icT COURT
                                                                                                                             OF TEXAS
                                                                                                                           UTY CLERIC
                                             DI- fkiO DIVISION
      1C4/)cJ        £                          12IG9
     Plaintiffs Name and ID Number

      Th&(t        (s
     Place of Confinement
                            (TA                       cL
                                                                                         DR 19CVO 055
                                                                            CASE NO.
                                                                                   (Clerk will assign the number)


      &W          G*ovP
     Defendant's Name and Address
                                           -(R              u3'

     Gio       G-i     e vi wic                      54ini           ,jc
     Defendant's Name and Address

         P H16G1Li(            -F
     Defendant's Name and Address
                                    fI4L'3A)              OJrWO               of- Co     Aw-
     (DO NOT USE "ET AL.")

                                         INSTRUCTIONS - READ CAREFULLY

     NOTICE:

     Your complaint is subject to dismissal unless it conforms to these instructions and this form.

     1.start an action you must file an original and o          copy o your complaint with the court. You should keep
3     copy   f the complaint for your own records.
     2. Your complaint must be leaiblv handwritten, in ink, or typewritten. You, the plaintiff, mustsign and         declare'
     under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE  REVERSE
     SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK                             PAGE AND  WRITE   ON IT.

     3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
     incident or issue or are all again th same defp4an, Rule 18, Federal Rules of Civil Procedure. Make a short and
     plain statement o your clai                                      Procedure.

     4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
     for the appropriate district of Texas in the division where one or more named defendants are located, or where the
     incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
     Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as "VENUE LIST" is posted in your unit
     law library. It is a list ofthe Texas prison units indicating the appropriate district court, the division and an address
     list of the divisional clerks.




j4
              Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 2 of 9



FILING FEE AND iN FORMA PA UPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
informapauperis. In this event you must complete the application to proceed informapauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed informa pauperis and the certificate of inmate trust account, also known as in. forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides "...                if a prisoner brings a civil action or files an
appeal informa pauperis, the       prisoner  shall be  required    to pay  the full  amount of a filing fee." See 28 U.s.c.
§ 1915. Thus, the court is required to assess and, when funds
                                                                       exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed informa pauperis, the court will apply 28 u.s.c. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding informapauperis.)

4. If you intend to seek informapauperis status, do not send your complaint without an application to proceed
informapauperis and the certificate of inmate trust account. complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked "NOTICE TO TILE COURT OF CHANGE OF ADDRESS" and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I.   PREVIOUS LAWSUITS:
         A. Have you filed any other lawsuit in state or federal court relating to your imprisonment?          _YESNO
         B. If your answer to "A" is "yes," describe each lawsuit in the space below. (If there is more than one
             lawsuit, describe the additional lawsuits on anoer piece of paper, giving the same information.)

             1.    Approximate date of filing lawsuit:________________________________________________
             2. Parties to previous lawsuit:
                   Plaintiff(s)                       4JL
                   Defendant(s)
             3. Court: (If federal, name the district; if state, name the county.)           /1/h
             4. Cause number:
             5. Name ofjudge to whom case was assigned:                    iLO
             6. Disposition: (Was the case dismissed, appealed, still pending?)
             7. Approximate date of disposition:               ,L/'h


                                                                 2
                                 Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 3 of 9



            II.           PLACE OF PRESENT CONFINEMENT:                                    /   y                            41'yj
            III.          EXHAUSTION OF GRIEVANCE PROCEDURES:
                          Have you exhausted all steps of the institutional grievance procedure?                                      kjYES _NO
                          Attach a copy of our final step of e grievance procedure with the resnonse supplied by the institution.
                                                                          ,L/crro +
                                                                                                          1
                                                                                                                                  ,qa-_Ii*"t'
                                                                                                                                  4-T'3   ?jZJ3
            Iv.           PARTIES TO THIS SUIT:
                                                                     MA     i/   4  (I)                          1.,4       ,_,
                          A.




                          B. Full name of each defendant, his official position, his place of employment, and his full mailing                        addressi-e
                                                             4icr,           I                                                                             i9#7
   (Leo            A            Defendant #1:   fIi P       U<U5.          0iq7A       P,urôi-                                    c cXD//e
   LI
 CrJ                                            fll p        IMJ5AJ (IV7A              /QIMP.                       /t&fi)OJ'-                I 9'?   1J
                                                                                                                                                       .P
                                                                                                                                                                  44PO
                                                                                                                                                                   7O6
                                Briefly descnbe the act(s) or omission(s) of this defendant which you claimed harmed you



                                Defendant #2:
                                                            WAIW/
                                                                                                               'C'ibze ___            eLopf                'S'r,4frfrLJ?



                                       describe the act(s)                                           which you claimed harmed
n pD('                 (,1'
                                                        l-                                                rLfr                            A

L'tP.

                                Defendant
                                                                                                                                              k P(-OC/P /C               I

        0                 )- f,IO--fYrn--                                    &1ø                                                  ii,rz                    A4"l
                                Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed                         you.8
                                         m                           5 ,m -iwi.                    ,,'o                 ç -rtr
                                                                      - t.-"f                                                                 61' A        til CO5-   zL/'
                              /ifendant #4:                          S     flt' C /Z OöL
                                                                                           fliø1Ui            t-cT41 5k,111'
                                                                                                               fl/9 +        52(                             LQ       I)
                                                                              /X5 tPy9 ,?/5 rnd,




                                            __
                                         CO         Ptti           Z -ZfI4         -t- 5' on1.
                                Bnefly descnbe the acts) or omisions or mis aerendant wnicn you ciaimed harmed you
                                    1ZVSL                   In(LVt (Ii
                                                            t11iTh             h6ft t-Tk/             MmT,L
                                                        )
                                Defendant #5:
                                                                                                                        /
                                                                                       dénit Whicli'bu 6lkthed lIavficZi
                   ...

                         2 At'r
                           I'4n
                                Briefly describe the act(s) or omisfo(s)f'this


                                rr5t / '-                                 1i4cc                       -fr               C/)',EY                   f1A
                                                                                                                                                    ,i if
                                  )ctC
                                                                           A-rn -t)n(k42)$, #4 iO

                                                                          Cti
                                                                              k'n ioj&L-   Ec?7
                                                                                                                   p,
                                                                                                                                                 ei          /l
                       :z1                                    i1A-                                   C

                             Lv , i1
                                                1W41
                                                               fr4t3       ,(,OTJ4I..5C4L 'f14C.i                             71414   c   i1ti
                       1('1vsLJl4T           cx                  ô6                            ,
                                                                                                          X,711
                                      ?i            ,tU-
                        Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 4 of 9
                                     5,9zt XJ         kv'i LL)
                                                                                                      i-jb



                _
                                      2Mn      VpwTDd                          T}.'f
                                                                                                                    .-f-
       V.       STATEMENT OF CLAIM:

                State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
                when did it happen, and who was involved. Describe how            jj defendant is involved. You need not give
                any legal arguments or cite any cases or statutes. Ifyou  intend  to allege a number of related claims, number
                and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
                complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT                         Y                     (f7
                STRIKE YOUR COMPLAINT1I4J!.(

                                               R4mu
                                                                   t S
                                                                kL-t,2 Z4(z-5s,'T>,
                                                                                       fl&*?P'cA   o(      / W'(2        .±
                                                                                                                                      J/_
                                                                                                                                       DJiI4
/1M -01mi         3 1c-1/J              i1-            4    -Tb
                                                                jj5    c           L
                                                                                                 i4ib         c1           c
                                                                                                                               flj
                                                                                                                                     otl
                                                                                                                                                7U9f"
        A




       c7i-/II
        4t krL,4 I
                                 (
                                             i/jw,y


                                             zz
                                               tA           277 C1PAr


                                                           tZ
                                                                       :cLqi
                                                                   J7cR4 &,4' $C j
                                                                                    6a'
                                                                                   IAJ   ,4&a     PLI4tAI
                                                                                                      k
                                                                                                                               .,4         G

                                                                                                                                                5/(ijifrc)
                                                                  .i &, 'nIl i-v'o*i) C
                                 m
                Gfl-             Jciw&                                                                                                          iy4i(oM'5
                             ;    L4fJ: A-                'c-'r tTlI 1'-              L/1o,c              o//:'JL
                                         /L             Y)' Ot2 pV,t A.V5                                    m- H4,tqc J/j,k
                                                     414Jw in hir ,4Pjj5 4-&- rn c ,,r
                 fr         /VI4it4U21
                     AU'ro E                                                                                      n
                                                          rnw/-øI ,t-) ,,j-6 3                                      4- ,4di
                                                                       z                                                                          -
                .A4o
                                                                                              ,tgfgL        ,c-cy
                 RELIEF C iL 'T?,t
                                                                 - /li 2P' 'at..no legalfllarguments. Cite-5no +cases or5 YL-05'
                                                                               C                       /11,


                                         j
                                      0075W       IL±4Z. 'J5'     CT                                 116           (:i;i
I 7&2L) C'
                 statutes

                 r tj                 -4      c-/ ML-
                                                     A'-
                 State briefly exactly what you want the court to do for you. Make
                                                  .At5
                                                           /7                  /f(4ff,Y -P>''
                                                                               J Uis-Y TV
                                                                                                                   frfl    r
                                                                                                                                           fC
                                                                                                                                                 i ñ2
                                                                                                                                                  (6T IIJV
                                         C        (L       y/c-                                       cpj            pcit                       'iie
                                                                                                                                                      't
        VII.     GENERAL BACKGROUND INFORMATION:
                                                                                              (AjI
                                                                                              'i?-'   f?fl#                           7U                   Tb

                 A. State, in complete form, all names you have ever used or been known b including any and all aliases.
                                                                                                  A/4) Lo5                 cC
                                                                                                                                                       f Wo4ç
                 B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
                    prison or FBI numbers ever assigned to you.



        VIII.    SANCTIONS:
                 A. Have you been sanctioned by any court as a result of any lawsuit you have filed?
                 B. If your answer is "yes," give the following information for eveiy lawsuit in which sanctions were
                    imposed. (If more than one, use another piece of paper and answer the same questions)

                       1.    Court that imposed sanctions (if federal, give the district and division):______________________
                      2. Case number:        /L
                      3. Approximate date sanctions were imposed:
                      4. Have the sanctions been lifted or otherwise satisfied?                                                YES


                                                                           4
                   Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 5 of 9



                         7
       C. DEFENDANT(S) AND CAUSE(S) OF ACTION
                                               STfrT1
                                                                                     Co AJT1 ii ,I,4-T7o/V
       (Copy and use a separate page for each defendant and each different type ofclaim;for example, ifyou have two different
       claims against one defendant, you will use two pages. Attach a continuation page ifneeded. but try to be brief)

       1.   i am suing        Gi!                                      , who was acting as         O?I    C,A7-
                                                                                                            c-ijvL--
                                                                                                            f ef)
       forthe
                           (defendant)


                     iThiL o( IDM                        0E-                              u-
                                                                                           (fob title, ifa person;function,


                                                                                                        Qmi (3t(
                  (state, county, city, federal government, or private entity performinL public function)
                                                                                                                              an




       2. (Factual Ilasle of Claim) I am complaining that on                It)      Ot     114&J        -.AJI Defendant did
                                                                                (dates)
       the   following (state how Defendant participated in the violation and include  the reason Defendant so acted 41 known):     ,4
       cOL7riA       ) cJ>i-i'ion r,           tfW          /.         ôuAJ       flim i)          O-        #                     4frWLU2

       24V.PoDxGuz5 C.O,.                                   fr&(Pr           L4,tO
       Cyac,AJMDo
        0 lu 5 ±  T41L
            TZpo,7/t
                               COL?D. ø'5
                           C7c_SJCL)
                                    C      U%z1,)
                                          ThJ)                   tT1
                                                                     i11A

                                                                                      -O
                                                                                              Ht
                                                                                           ,4CcvM5 C . O -' IA ?L4
                                                                                                   8>' £2 zct45 TiL1
                                                                                               1Ii5i- 6v,iD7uAOiJi-/
            F 0 zLY73 7-: t)
                                                                             ()
                                   L-t /i1IA                                                      Av 71t74
                           L1( 714( j' jy ,l4
                                                171

       IAA)         rô    ñLSO                                                             r6& &kW)            5
                JT       ,IL.S 0
                                    ,OLQO
                                         T?)    C     5M) LA1   r711                       2 'y'zit)  z       S ,4f'o                m     LL
       3. (Legal Basis ofClaim) I allege that the acts described above                     the following provisions of the-/         /
       Constitution, federal statutes, or state laws:                                                  714                         VIor'c1ok5..
                V)                       jc?1tX G55 iU                                                        A


       Wt-tri4
       141
               orr
        6rA'14/l
                                                       o izLD w'fr& I z
                                                                 ,                                                                  -Lz-1 pjjt
                                          +                                                                                    '1144jWZA'l2




ptu5            am suing Defendant in his/her          io1l     capacity (money damages from Defendant personally), and/or
                fficial capacity (seeking an orderfor Defendant to act or stop acting in a certain way; or money damages from an
                 because ofDefendant's acts, as allowed by law) or[JDefendaiit is an entity (government or private business).

            F   r this claim, I exhausted the grievance system within the jail or prison in which I am incarcerated.
                Yes fl_No. If "Yes," briefly explain the steps taken to exhaust; if"No," briefly explain why full
       jail or prison grievance remedies were not exhausted.


            PRISONER COMPLAINT -                                                                               (Rev. 10/24/2011)




                                                             _LL
              Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 6 of 9



      C. Has any court ever warned or notified you that sanctions could be imposed?               _____YESTNO
      D.   If your answer is "yes," give the following information for every lawsuit in which a warning was issued.
           (If more than one, use another piece of paper and answer the same questions.)
           1.   Court that issued warning (if federal, give the district and division):       /t.ASA/

           2. Case number:
           3. Approximate date warning was issued:



Executed on:                 q
                  DAT
                                                                         J2t(??_
                                                                                (Signature of Plainti


PLAINTIFF'S DECLARATIONS

       I. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
          and correct.
       2. I understand, if! am released or transferred, it is my responsibility to keep the court informed of my
          current mailing address and failure to do so may result in the dismissal of this lawsuit.
       3. I understand I must exhaust all available administrative remedies prior to filing this lawsuit.
       4. I understand lam prohibited from bringing an informapauperis lawsuit if I have brought three or more
          civil actions or appeals (from a judgment in a civil action) in a court of the United States while
          incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
          frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
          imminent danger of serious physical injury.
       5. I understand even if I am allowed to proceed without prepayment of costs, lam responsible for the entire
          filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
          inmate trust account by my custodian until the filing fee is paid.


Signed this                             day of                            ,20    I?
                        (Day)                         (month)                   (year)




                                                                                /-/                     q
                                                                                 (Signature of Plaintiff)


WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
               Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 7 of 9


                                                                                  CaseNumber(C!erktil!sincase#):
Family Law Case Information Sheet
                                                                                         I     I            S    I


Fill out this form to start a Family Law case.
The information you give us is private.


1.    Describe your case:            Divorce 11 Custody LI Paternity   LI Guardianship LI Adoption El Protective Order
                                     Other    3V1v 9çJ5O/J1Q


2.    Information about Petitioner

      Name:                                                                R
                      First                       Middle                 Last

      Any other names used:

      Address:                         A
                  Street                                               City                         State            Zip


      Mailing Address:

      Phone numbers:
                              Home                         Work                              Cell
                                  AAA-
      Employer's name:
      Social Security Number:                           Date of Birth:           jj                 Sex:        Iale       LI Female
      Is English your first language?'r'es Li No If no, what language?
      Do you speak, read and write English?    'Yes El No


3.    Information about Respondent

      Name:
                      First                       Middle                  Last

      Any other names used:

      Address:
                  Street                                                City                        State            Zip

      Mailing Address:

      Phone numbers:
                              Home                         Work                              Cell
      Employer's name:
      Social Security Number:                             Date of Birth:                             Sex: LI Male El Female
      Is English your first language? El Yes El No If no, what language?
      Do you speak, read and write English? El Yes El No


IRCP 3(a)(1)                                                                                                          PAGE     1   OF 2
FAMILY LAW CASE INFORMATION SHEET
CAO FL 1.1 2/2/2010
                 Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 8 of 9




4.   Children under 18 in this case                (List your children and the children of the person in   J)
     Child's name                               Date of birth        Social Security No.      Whose child?
     1.               A)O            t.                                                       LI Mine []Ours LI Other*
     2.
                            (
                                                                                              i:i Mine LI Ours [1 Other*
     3.                                                                                       [:]Mine LI Ours []Other*
     4.                   N,!                                                                 [1 Mine LI Ours LI Other*
     *
         If Other, whose? (If there is more than one other parent, list name and specify relationship):    1(JoJJt_


     Who do the children live with now? (name and relationship):




6.   Other Cases Involving Violence or Abuse
     List any protective order, domestic violence or child abuse cases involving any adult or child
     listed on this form:

                                                                      Date of Order
                                Who was the        Who did the           (or date
          Case                      againstrder        pro             requested)       County I State




                                                                                                           0 Domestic Violence
         4                                                                                                 0 Child Abuse
                                                                                                           0 No Contact Order


IRCP 3(a)(1)                                                                                                      PAGE 2 OF 2
FAMILY LAW CASE INFORMATION SHEET
CAO FL 1-1 2/2/2010
uc   L>m'

    ç
             I


0
                                                             USPS TRACKING #



                                                  IIIIIIIIIIIIhI/IIIIII!IIIIIIIihI//I/I//III/j        Ii
                                                     14901496450759806534




                                                               1



                                                  :1:1                                  LEGA
                                                                                                                    l''




                                                                                              1
                                                                            i   )
                                                                            V                         I
                                                                                                                     IJ




                                                                                                                                       72<
                            l
        11
                 11?1

                                                                                    I




                                    11

                                                                                                  I
                                                                   1    I                                  II
                        I

                                         II


                                                                                                                    I
                                1
                                              I
                                                                       If
                                                                                                                                   :
                                                         I


                                                                                                                          I   II
                                                                                                                ,
                                                                                                                                             Case 2:19-cv-00055-AM-VRG Document 1 Filed 09/04/19 Page 9 of 9




                                                                                          1
